                        IN THE UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF MISSOURI
                                     SOUTHERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                            Plaintiff,                )
                                                      )
v.                                                    )       Case No. 18-03073-03-CR-W-BP
                                                      )
RODRIGUEZ R. BRADLEY,                                 )
                                                      )
                      Defendant.                      )

     ORDER ADOPTING MAGISTRATE JUDGE’S RECOMMENDATION DENYING
    DEFENDANT’S MOTION TO SUPPRESS OR TO CONDUCT A FRANKS HEARING

            Defendant has been charged in a Second Superseding Indictment, (Doc. 184), with:

conspiring to distribute heroin, (Count I), possessing heroin with the intent to distribute, (Counts

II, IV, and IX), distributing heroin, (Counts III, VII, VIII, XII and XIII), possessing a firearm in

furtherance of a drug trafficking crime, (Counts V and X), and being a felon in possession of a

firearm, (Counts VI and XI). Some of the evidence of these crimes was found in a search of his

house, which was conducted pursuant to a search warrant issued by a state judge.1 He filed a

motion to suppress evidence found in that search and for a hearing pursuant to Franks v.

Delaware, 434 U.S. 154 (1978).

            On June 3, 2020, the Honorable David P. Rush, Chief United States Magistrate Judge

for this District, conducted a hearing on the matter. On July 24, Judge Rush issued a Report,

(Doc. 259), recommending that the undersigned deny the Defendant’s motion.                          Defendant

objected to the Report, (Doc. 268). The Government has not responded to Defendant’s objection

and the time for doing so has passed. Local Rule 74(b)(2).

             A district judge must “make a de novo determination of those portions of the report or

specified proposed findings or recommendation to which objection is made,” 28 U.S.C. §
1
    The Honorable Margaret Palmietto, Associate Circuit Judge on the Greene County Circuit Court.



              Case 6:18-cr-03073-BP Document 274 Filed 08/31/20 Page 1 of 5
636(b)(1), and the Court has reviewed the transcript from the hearing and the exhibits (including

particularly the Application and Affidavit for Search Warrant, (“the Affidavit”)), as well as the

parties’ written arguments. After conducting a de novo review of the facts and law, the Court

agrees with Judge Rush’s recommendation and denies Defendant’s motion.

           The Report is adopted in its entirety, so an extended discussion is not necessary. In

summary, the Affidavit was prepared by Detective Steven Hartman of the Springfield Police

Department. The relevant portion of the Affidavit begins by outlining Hartman’s training and

experience. The specific facts offered to support the search of Defendant’s home were as

follows:

       Within the past two months, Officers with the Springfield Police Department
       Special Investigations Unit have received information from multiple reliable
       confidential sources regarding Rodriguez Bradley being involved in the
       distribution of heroin. Within the past month, I have observed Rodriguez Bradley
       on several occasions at a residence known to be involved in the distribution of
       heroin.

       On 10/05/2016 I conducted a traffic stop on a red Chevrolet Impala at 220 W.
       Sunshine. The driver of the vehicle was Jasmine Lynn and the passenger was
       Rodriguez Bradley. Lynn consented to a search of the vehicle. Rodriguez had a
       backpack in the passenger’s floor compartment which he consented to a search of.
       The backpack contained a large sum of cash. A police service dog indicated the
       odor of a controlled substance on the cash alone. Also behind the driver’s seat
       was a 9mm handgun of which the dog also indicated the odor of controlled
       substance. The driver stated Bradley had placed the gun behind the seat. Myesha
       Dean arrived on the scene and stated she had purchased the handgun, but that
       Bradley had possessed it. Bradley is a convicted felon and prohibited from
       possession of a firearm. Bradley was on probation for two counts of Distribution
       of Controlled Substance out of Greene County, Missouri. Bradley was arrested
       for Unlawful Possession of a Firearm.

       On multiple occasions, I have observed Rodriguez Bradley at 2025 South Thelma
       Avenue, Springfield, Greene County, Missouri. I have observed Bradley driving
       a grey in color Mercedez [sic] which is often parked in the driveway of the
       residence. A check of the utilities of 2025 South Thelma Avenue confirmed
       Bradley has services in his name at the residence.
                                                2




            Case 6:18-cr-03073-BP Document 274 Filed 08/31/20 Page 2 of 5
       Within the past thirty days, I have conducted surveillance at 2025 South Thelma
       Avenue and observed multiple different vehicles coming and going from the
       residence. Within the past five days, I observed a gray Mercedez [sic] leave the
       residence with a male whom I believed to be Rodriguez Bradley driving the
       vehicle. I had observed Bradley operate this vehicle on multiple occasions in the
       recent past. I followed the vehicle from 2025 South Thelma Avenue to a business
       parking lot where the vehicle parked. I then observed a person enter the
       Mercedez [sic] for approximately one minute before exiting the vehicle. The
       Mercedez [sic] then left the parking lot and the person whom exited the Mercedez
       [sic] entered his/her vehicle. I made contact with the occupants of the vehicle
       which the person whom exited Rodriguez Bradley’s vehicle entered. During that
       investigation, one of the occupants threw a small amount of heroin on the ground
       and attempted to conceal it. It was confirmed by one of the occupants of the
       vehicle who was also in possession of heroin that he/she had purchased the heroin
       from Rodriguez Bradley. Using a NARTEC field test kit, I tested the heroin. The
       test indicated a positive presence of heroin. The heroin was logged into property
       as evidence.

(Doc. 215-3, pp. 2-3.) This section of the Affidavit concludes by reporting that Defendant “has

past arrests for” several crimes, including drug-related crimes, some of which were for

possessing heroin and for manufacturing and delivering heroin. (Doc. 215-3, p. 3.)

       Defendant argues that the Affidavit failed to establish probable cause, (Doc. 215, p. 1),

but Judge Rush recommended that the Court conclude the Affidavit establishes probable cause.

In his Objection Defendant contends that the information about the traffic stop was stale, but the

Court agrees with the Report that this information could be considered when making the

probable cause determination. (Doc. 259, p. 19.) The Court further agrees that, considering the

totality of the information contained in the Affidavit, probable cause was established. See, e.g.,

United States v. Thurmond, 782 F.3d 1042, 1044 (8th Cir. 2015) (stating standard for finding

probable cause).




                                                3




          Case 6:18-cr-03073-BP Document 274 Filed 08/31/20 Page 3 of 5
       Defendant’s Objection primarily focuses on is his request for a Franks hearing.

       When a search warrant is based upon an affidavit setting forth a facially sufficient
       showing of probable cause, as in this case, the defendant is nonetheless entitled to
       an evidentiary suppression hearing if he makes a “substantial preliminary
       showing” that a false statement necessary to the finding of probable cause was
       “knowingly and intentionally, or with reckless disregard for the truth,” included in
       the warrant affidavit. The evidence will be suppressed if, at the hearing, the
       defendant proves the allegation of perjury or reckless disregard, and that the
       affidavit's remaining content was insufficient to establish probable cause.

United States v. Freeman, 625 F.3d 1049, 1050 (8th Cir. 2010) (quoting Franks, 438 U.S. at 155-

56). Information in the affidavit is presumed to be truthful. E.g., Franks, 438 U.S. at 171;

United States v. Williams, 669 F.3d 903, 905 (8th Cir. 2012) (quotation omitted). Defendant

must identify the statements that are allegedly untrue and further demonstrate that Detective

Hartman “must have entertained serious doubts as to the truth of his statements or had obvious

reasons to doubt the accuracy of the information he reported. A showing of deliberate or

reckless falsehood is not lightly met.” United States v. Butler, 594 F.3d 955, 961 (8th Cir. 2010)

(citations and quotations omitted).

       Defendant has not made a “substantial showing” that there is false information in the

Affidavit, that material information was omitted, or that Detective Hartman must have

entertained serious doubts about the Affidavit’s accuracy. In his Objection, Defendant contests

the Affidavit’s accuracy in several respects because he believes there should be more

contemporaneous reports (or more details in the reports) to support Detective Hartman’s

observations. However, as explained above, the Affidavit is presumed to be accurate and

Defendant has not demonstrated that the statements are inaccurate or that Detective Hartman was

untruthful. See Williams, 669 F.3d at 905 (“Here, Williams proffered no affidavit or other

evidence indicating that the trash was not at the curb. As a result, the district court did not abuse

                                                 4




          Case 6:18-cr-03073-BP Document 274 Filed 08/31/20 Page 4 of 5
its discretion in denying an evidentiary hearing.”). Moreover, as outlined in the Report Detective

Hartman explained why there were not detailed reports of the type Defendant alleges should

exist, and the Court credits that explanation, so the Court does not believe there is any false

information in the Affidavit.

       Defendant presented other arguments contesting the Affidavit’s accuracy and contending

that some material facts were omitted but has not specifically referenced those arguments in his

Objection. Nonetheless, the Court has reviewed the matter de novo and agrees with the Report’s

recommendation that the Motion to Suppress should be denied and that a Franks hearing need

not be held.

       Accordingly, Judge Rush’s Report is adopted as the Order of the Court, and Defendant’s

Motion to Suppress and for a Franks hearing is DENIED.

IT IS SO ORDERED.




                                                    /s/ Beth Phillips
                                                    BETH PHILLIPS, CHIEF JUDGE
DATE: August _31_, 2020                             UNITED STATES DISTRICT COURT




                                                5




          Case 6:18-cr-03073-BP Document 274 Filed 08/31/20 Page 5 of 5
